Title: Abigail Adams to John Adams, 30 November 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Novbr 30th 1789 [1794]
          
          I have to acknowledg the receipt of Several Letters from you, together with Demourier Memoirs; for which accept my thanks; I wish to hear from you, & to learn something of the Buisy world as often as your Time will permit, but in return I have only to relate to you the Small occurrencies which my Family and Farm afford. Not a son to visit me now, and enliven by his presence once a week or fortnight, a long Winter Evening, and to detail to me what is passing in the more active scenes of Life. Mary is gone home, & Julias sportive gambols are the enliveners of some solitary moments when unoccupied with the cares of my Family; and feeling anxious to hear from my Children, I have just finishd a Letter to each of them to go by captain Scott. I hope you will write to them as I see several vessels up to go from Philadelphia;.
          The buisness of the week past, has been plowing carting sea weed and stones. two of my Hands will leave me in the course of the present week as their time expires— they have been very usefull in going with the scow for sea weed. the weather now grows too Boisterous

to make further use of it, this season. I am in hopes if the season permitts to compleat filling the yards from the shore, but I have made no provision for my fireside yet, but from day to day, I have been so desirious to improve all the open weather for the other buisness.—
          Mr Pratt has informd mr Cranch that he means to sell his pew. he bid it of at 42 pounds. he laid out in finishing it between 4 & 5 pounds he would sell it for 46— mr Cranch desired me to let you know it. he will not part with it till he hears from you
          Dr Tufts desires me to get mr Brisler to inquire the price of clover seed.
          The President Speach I hear is come I have not seen it. the weather was bad yesterday, and my Neighbours did not get their paper
          adieu most / affectionatly Yours—
          
            Abigail Adams
          
          
            just as I was folding my letter, to close it, yours of the 19 Novbr was brought me. I know our feelings are often in unison, and I fear you would think me in low spirits. my spirits tho sometimes low, from particular causes, are generally on a uniform key. I am sorry you are deprived of mrs otis & Familys Society— I know it amused you. three Months will soon slide away when I hope we shall meet again. I shall inclose the Presidents speach to our son thanks for the Book—
          
        